Order entered April 28, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00016-CV

                 NANCY RANGEL AND ALL OTHER OCCUPANTS OF
              2808 SAN MARCUS AVE., DALLAS, TEXAS 75228, Appellants

                                                V.

   MCMACKIN BEAM REVOCABLE TRUST, LESLIE BEAM, TRUSTEE, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05738-B

                                            ORDER
       In an order dated April 16, 2014, the Court ordered, among other things, that the appeal

be submitted without the reporter’s record. On April 24, 2014, the Court received a motion from

Lanetta Williams, Official Court Reporter for County Court at Law No. 2 of Dallas County,

Texas, for an extension of time to file the reporter’s record. In her motion, Lanetta Williams

informed the Court that appellants have made payment arrangements for the reporter’s record.

Accordingly, we VACATE those portions of this Court’s April 16, 2014 order ordering that the

appeal be submitted without the reporter’s record and setting a deadline for appellants’ brief.
       We GRANT the motion for an extension of time to file the reporter’s record. The

reporter’s record shall be filed on or before May 29, 2014. Appellants’ brief will be due thirty

days after the reporter’s record is filed. See TEX. R. APP. P. 38.6(a).

                                                      /s/     ADA BROWN
                                                              JUSTICE